NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BURLEY A. HOWARD, DOC #079061,            )
                                          )
              Appellant,                  )
                                          )
v.                                        )
                                          )      Case No. 2D18-3279
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Howard L. Dimmig, II, Public Defender,
and Joanna Beth Conner, Assistant
Public Defender, Bartow, for Appellant.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and KHOUZAM and SLEET, and, JJ., Concur.